Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 01/28/2022. Claims 1, 3-9, and 12-32 are allowed. Claims 2 and 10-11 have been cancelled by applicant. The examiner acknowledges applicant’s amendments of claims 1, 3-4, 8-9, 16-17, and 20. Claims 21-32 are newly presented. The previous 112 and 103 rejections have been withdrawn due to due to applicant’s cancelled and amended claims.

Reasons for Allowance
Claims 1, 3-9, and 12-32 are allowed. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17 recites limitations related to the workpiece support and specifically wherein the suction line has a multipart line wall with one of those walls being a plurality of releasable wall elements are available for selection, and each of the available releasable wall elements has a suction opening having a flow cross section with an opening width and each of the available releasable wall elements is selectively releasably connected to the wall part of the line wall permanently attached to the work- piece support.
The teaching of Egashira discloses a suction line with a plurality of walls, but are permanently fixed to each other and does have a plurality of releasable wall elements 
Claims 3 and 29 recites limitations related to the workpiece support and specifically wherein the suction opening of the suction line is formed by two through openings on a line wall wherein the two through openings provided on the line wall of the suction line and on the adjustment element overlap one another transversely to the flow direction of the waste air flow, and wherein an opening width of the resulting flow cross section of the suction opening of the suction line is variably adjustable due to a fact that the line wall of the suction line and the adjustment element are able to be advanced relative to one another in an advancing direction extending transversely to the flow direction of the waste air flow to thereby cause a variable mutual overlap of the two through openings transversely to the flow direction.
The teaching of Egashira discloses a suction line disclose a plurality of suction openings at each single row line wall with the same width. However, the above reference does not discloses that the suction opening of the suction line is formed by two through openings on a line wall wherein the two through openings provided on the line wall of the suction line and on the adjustment element overlap one another transversely to the flow direction of the waste air flow, and wherein an opening width of the resulting flow cross section of the suction opening of the suction line is variably adjustable due to a fact that the line wall of the suction line and the adjustment element are able to be advanced relative to one another in an advancing direction extending 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/02/2022


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 3, 2022